ORDER

PER CURIAM.
James Hill appeals from a judgment denying without an evidentiary hearing his motion for post-conviction relief filed under Rule 24.035.1 We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo.R.Crim.P. 2000, unless otherwise indicated.